        Case 8:20-cv-03296-GJH Document 3 Filed 11/17/20 Page 1 of 7




LEON T. BULLEN                                                  IN THE
ANGELA BULLEN
6543 OLD RAILROAD BED RD
TONEY, ALABAMA 35773

       Individually, and as Parents and Next                    CIRCUIT COURT
      Friends of                   a Minor

       Plaintiffs                                               FOR

v.                                                          PRINCE GEORGE'S COUNTY

                                                            Case No.
HARBOR FREIGHT TOOLS USA, INC.
3491 MISSIONOAKS BLVD
CAMARILLO, CALIFORNIA 93012

       Defendant

Serve on:

CORPORATE CREATIONS NETWORK, INC.
#700
2 WISCONSIN CIRCLE
CHEVY CHASE, MARYLAND 20815

       Resident Agent




                                            COMPLAINT


       NOW COMES. Plaintiffs. Leon T. Bullen and Angela Bullen. Individually and as Parents and

Next Friends of                  by and through counsel. Thomas E. Neary, hereby commences this

suit against the Defendant and for reasons states as follows:

       1.      That the Plaintiffs, Leon T. Bullen and Angela Bullen are the natural parents and

               guardians of

       2.      That the Defendant     a corporation doing business in the State of Maryland as the

                                             —1—
            Case 8:20-cv-03296-GJH Document 3 Filed 11/17/20 Page 2 of 7




                operators of retail stores and a seller of tools.

        3.      That on August 2, 2013. Mr. Sullen and his then 2 year old son,              were lawful

                business invitees of the Harbor Freight store located at 338 Domer Ave, Laurel, MD

                20707. Mr. Bullen was a customer looking to purchase tools from the store. While

                shopping, their search through the store took them down the aisle for heavy power tools

                and shop hoists.

        4.      That on that date and time, one of the shop hoists were put into an assembled position

                by an agent, servant. and or employee of the Defendant so as to appear as if it was

                properly set up. The employees at that store location. however, failed to fully assemble

                the hoist by failing to properly insert bolts or other similar fasteners leaving it balanced

                precariously.

        5.      That due to the missing fasteners, the heavy hoist was a hazard created by the

                Defendant that fell on the minor,                   shattering the thumb on his dominant

                hand.

       6.       That as a result of the negligence of the Defendants, the Plaintiffs were caused to suffer

                damages including physical injuries to the minor Plaintiff. The minor Plaintiff was also

                forced to undergo additional substantial treatment and incur damages including life

                long impairment and pain and suffering.

       7.       That all of the Plaintiff's injuries and damages were caused and were a direct result of

                the negligence, carelessness and recklessness of the Defendant without any negligence

                of the Plaintiffs contributing.

                                                  COUNT ONE

Plaintiffs reallege and incorporate by reference all those facts and allegations in paragraphs 1 through 7
        Case 8:20-cv-03296-GJH Document 3 Filed 11/17/20 Page 3 of 7




above and further alleges:

       1.      That as a result of the incident, the minor Plaintiff was caused to suffer and sustain

               severe, painful and permanent injuries about his head. body and limbs, and caused to

               seek medical care and attention for his injuries and suffered shock to his nerves and

               nervous system, and was otherwise damaged. The Plaintiffs were caused to suffer

               economic damages as well as pain and suffering.

       2.      That all of the Plaintiffs injuries and damages were caused and were a direct result of

               the negligence, carelessness and recklessness of the Defendant in the following

               respects:

               (a)      failing to properly maintain their premises:

               (b)      creating a dangerous condition;

               (c)      Defendant was otherwise negligent, reckless and careless,

                        proximately causing injuries and damages suffered by

                        the Plaintiff with no negligence or want of due care on the part

                        of the Plaintiff thereunto contributing.

       All of the Plaintiffs losses were. are and will be due solely to and by reason of the carelessness

and negligence of the Defendant without any negligence or want of due care on the Plaintiffs part

contributing thereto.

               WHEREFORE, this Plaintiff claims damages in excess of Seventy Five Thousand

Dollars ($75,000) in this matter plus costs, prejudgment interest, post judgment interest, and any other

costs jointly and severally that this court deems appropriate.
Case 8:20-cv-03296-GJH Document 3 Filed 11/17/20 Page 4 of 7




                          Respectfully submitted,

                          THE LAW OFFICE OF THOMAS E. NEARY




                          TH     A     NEARY
                          6460 B     ore National Pike, # 197
                          C 'ton      MD 21228
                          44'-43-6767
                          tomigtomnearylav,t.com
                          Attorneyfor Plaintiff
                          CPF 9912150252
       Case 8:20-cv-03296-GJH Document 3 Filed 11/17/20 Page 5 of 7




        LEON T. BULLEN                                          IN THE
        ANGELA BULLEN
        6543 OLD RAILROAD BED RD
        TONEY* ALABAMA 35773

               Individually,and as Parents and Next             CIRCUIT COURT
              Friends of                  a Minor

               Plaintiffs                                       FOR

                                                               PRINCE GEORGE'S COUNTY

                                                               Case No.
       HARBOR FREIGHT TOOLS USA, INC.
       3491 MISSIONOAKS BLVD
       CAMARILLO, CALIFORNIA 93012

              Defendant

       Serve on:

       CORPORATE CREATIONS NETWORK, INC.
       #700
       2 WISCONSIN CIRCLE
       CHEVY CHASE, MARYLAND 20815

              Resident Agent



              *

                                           JURY DEMAND


NOW COMES. Plaintiffs, Leon T. Bullet) and Angela Bullen. Individually and as Parents and Next
Friends of             by and through counsel. Thomas F. Neary, and hereby demands a jury trial
in this matter.




                                                  —5—
Case 8:20-cv-03296-GJH Document 3 Filed 11/17/20 Page 6 of 7




                          Respectfully submitted,

                          THE LAW OFFICE OF THOMAS E. NEARY




                                   S NEARY
                          64      Itimore National Pike. # 197
                          Catonsville, MD 21228
                          443-543-6767
                          tomcaptomricarylaw.com
                          Attorney,for Plaintiff
                          CPF 9912150252




                                 —6—
          Case 8:20-cv-03296-GJH Document 3 Filed 11/17/20 Page 7 of 7

OCT 1 4 2020
